Citation Nr: 1123323	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  08-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge from service for the period from September 1977 to January 1979 constitutes a bar to Department of Veterans Affairs (VA) benefits, including health care benefits under 38 U.S.C.A Chapter 17.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to January 1979 under other than honorable conditions and had active service in the Army National Guard from August 1976 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that determined that the appellant's character of discharge from service for the period from September 1977 to January 1979 constituted a bar to VA benefits, including health care under 38 U.S.C.A Chapter 17, for any disability from that period.  The appellant testified before the Board in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition of the claim.  It appears additional service personnel records are outstanding.  

At his March 2011 video conference hearing before the Board, the appellant testified that during his period of service in Germany, he was sent back to the United States to be reassigned to Fort Knox.  However, upon arrival in Fort Knox, the appellant was told that there was no job for him there, and he was instead sent to a recruiting station in Cincinnati, Ohio, where he answered phones and filled out paperwork.  The appellant reported that he worked at the recruiting station for a period of about five or six months and that during that period of time, he returned to Fort Knox every other week as was required.  He maintained that each time he returned to Fort Knox, he was told that a job would open up for him soon but that it was not yet available.  The appellant stated that he therefore continued to travel back and forth from Fort Knox to Cincinnati until he was arrested in November 1978 and imprisoned for a week for being absent without leave (AWOL).  

The only service personnel records currently existing in the claims file are the appellant's DD Form 214 for two periods of service and the April 1999 denial of his application to upgrade his discharge status from "other than honorable" to "honorable."  It does not appear that any other personnel records, including the proceedings leading to the appellant's "under other than honorable" discharge, have been requested to corroborate the appellant's contention of being assigned to a recruiting station in Cincinnati during service when there was no available job for him at Fort Knox.  Relevant records from a Federal department or agency should be obtained, if available.  38 C.F.R. § 3.159(c)(2) (2010).  Because information sufficient to allow for a search of these records is available, and those records may be useful in deciding the appellant's claim, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel Records Center (NPRC) furnish all available service personnel records, to include any records of the period that the appellant was AWOL and the proceedings leading to the appellant's discharge, for the appellant's service in the United States Army from the period of September 1977 to January 1979.  If any of the records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the personnel records should be fully documented, and the facilities must provide a negative response if records are not available.

2.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


